                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF SOUTH CAROLINA

Rahim Abdullah,                               )                 C/A No. 0:19-508-DCN-PJG
                                              )
                             Plaintiff,       )
                                              )                            ORDER
v.                                            )
                                              )
Lt. Bethea; Ofc. Carroway; Ofc. Lasters; Jane )
Doe 1; Jane Doe 2; John Doe; A/W Sharp,       )
                                              )
                             Defendants.      )
_____________________________________ )

        This is a civil action filed by a state prisoner. Therefore, in the event that a limitations issue
arises, Plaintiff shall have the benefit of the holding in Houston v. Lack, 487 U.S. 266 (1988)
(prisoner’s pleading was filed at the moment of delivery to prison authorities for forwarding to
District Court). Under Local Civil Rule 73.02(B)(2) (D.S.C.), pretrial proceedings in this action
have been referred to the assigned United States Magistrate Judge.

PAYMENT OF THE FILING FEE:

        A prisoner is permitted to file a civil action without prepayment of fees or security therefor
under 28 U.S.C. § 1915. Plaintiff has submitted an Application to Proceed Without Prepayment of
Fees and Affidavit (Form AO 240) to this court pursuant to 28 U.S.C. § 1915(a)(1), which is
construed as a Motion for Leave to Proceed in forma pauperis. A review of the Motion reveals that
Plaintiff does not have the funds to prepay the filing fee. Thus, Plaintiff’s Motion for Leave to
Proceed in forma pauperis is granted. (ECF No. 6.)

        However, by filing this case, Plaintiff has incurred a debt to the United States of
America in the amount of $350. See 28 U.S.C. § 1914. This debt is not dischargeable in the event
Plaintiff seeks relief under the bankruptcy provisions of the United States Code. See 11 U.S.C. §
523(a)(17). The Prison Litigation Reform Act, Pub. L. No. 104-134, 110 Stat. 1321 (1996), permits
a prisoner to file a civil action without prepayment of fees or security, but requires the prisoner
“to pay the full amount of the filing fee” as funds are available. See 28 U.S.C. § 1915(a), (b).
As the court grants Plaintiff permission to proceed in forma pauperis, the agency having custody of
Plaintiff shall collect payments from Plaintiff’s prisoner trust account in accordance with 28 U.S.C.
§ 1915(b)(1) and (2), until the full $350 filing fee is paid.




                                              Page 1 of 3
TO PLAINTIFF:

        Plaintiff must place the civil action number listed above (C/A No. 0:19-508-DCN-PJG) on
any document provided to the court pursuant to this order. Any future filings in this case must be
sent to (901 Richland Street, Columbia, South Carolina 29201) the address below. All
documents requiring Plaintiff’s signature shall be signed with Plaintiff’s full legal name written in
Plaintiff’s own handwriting. Pro se litigants shall not use the “s/typed name” format used in the
Electronic Case Filing System. In all future filings with this court, Plaintiff is directed to use letter-
sized (8½ inches by 11 inches) paper only, to write or type text on one side of a sheet of paper only
and not to write or type on both sides of any sheet of paper. Plaintiff is further instructed not to write
to the edge of the paper, but to maintain one inch margins on the top, bottom, and sides of each paper
submitted.

        Plaintiff is a pro se litigant. Plaintiff’s attention is directed to the following important notice:

        You are ordered to always keep the Clerk of Court advised in writing (901 Richland
        Street, Columbia, South Carolina 29201) if your address changes for any reason,
        so as to assure that orders or other matters that specify deadlines for you to meet will
        be received by you. If as a result of your failure to comply with this order, you fail
        to meet a deadline set by this court, your case may be dismissed for violating this
        order. Therefore, if you have a change of address before this case is ended, you must
        comply with this order by immediately advising the Clerk of Court in writing of such
        change of address and providing the court with the docket number of all pending
        cases you have filed with this court. Your failure to do so will not be excused by the
        court.

        IT IS SO ORDERED.

                                                 ___________________________________
                                                 Paige J. Gossett
                                                 UNITED STATES MAGISTRATE JUDGE

March 29, 2019
Columbia, South Carolina

            Plaintiff’s attention is directed to the important warning on the next page.




                                               Page 2 of 3
     IMPORTANT INFORMATION . . . PLEASE READ CAREFULLY

          WARNING TO PRO SE PARTY OR NONPARTY FILERS

     ALL DOCUMENTS THAT YOU FILE WITH THE COURT WILL BE AVAILABLE TO
THE PUBLIC ON THE INTERNET THROUGH PACER (PUBLIC ACCESS TO COURT
ELECTRONIC RECORDS) AND THE COURT’S ELECTRONIC CASE FILING SYSTEM.
CERTAIN PERSONAL IDENTIFYING INFORMATION SHOULD NOT BE INCLUDED IN
OR SHOULD BE REMOVED FROM ALL DOCUMENTS BEFORE YOU SUBMIT THE
DOCUMENTS TO THE COURT FOR FILING.

        Rule 5.2 of the Federal Rules of Civil Procedure provides for privacy protection of electronic
or paper filings made with the court. Rule 5.2 applies to ALL documents submitted for filing,
including pleadings, exhibits to pleadings, discovery responses, and any other document submitted
by any party or nonparty for filing. Unless otherwise ordered by the court, a party or nonparty filer
should not put certain types of an individual’s personal identifying information in documents
submitted for filing to any United States District Court. If it is necessary to file a document that
already contains personal identifying information, the personal identifying information should be
“blacked out” or redacted prior to submitting the document to the Clerk of Court for filing. A
person filing any document containing their own personal identifying information waives the
protection of Rule 5.2(a) by filing the information without redaction and not under seal.

1. Personal information protected by Rule 5.2(a):

(a) Social Security and Taxpayer identification numbers. If an individual’s social security
number or a taxpayer identification number must be included in a document, the filer may include
only the last four digits of that number.
(b) Names of Minor Children. If the involvement of a minor child must be mentioned, the filer
may include only the initials of that child.
(c) Dates of Birth. If an individual’s date of birth must be included in a document, the filer may
include only the year of birth.
(d) Financial Account Numbers. If financial account numbers are relevant, the filer may include
only the last four digits of these numbers.

2. Protection of other sensitive personal information – such as driver’s license numbers and alien
registration numbers – may be sought under Rule 5.2(d)(filings made under seal) and (e) (protective
orders).




                                            Page 3 of 3
